UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8488


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES LEE BRICE, a/k/a Petty Racing Fan 1, a/k/a Petty
Racing Fan 2000,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00154-RAJ-TEM-1; 2:08-cv-219)


Submitted:    February 19, 2009             Decided:   March 12, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lee Brice, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Lee Brice seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.       The order is not appealable unless a circuit justice or

judge     issues    a     certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a     substantial         showing       of    the       denial    of    a

constitutional      right.”            28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner       satisfies        this        standard       by     demonstrating            that

reasonable       jurists    would       find       that    any     assessment         of    the

constitutional      claims      by     the    district      court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude Brice has not

made    the    requisite    showing.              Accordingly,      we       grant    Brice’s

motion    to    proceed    in    forma       pauperis,      deny    a    certificate         of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                              2